Citation Nr: 0918450	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
issued by the RO.  

In August 2005, the Board remanded the claim so that 
additional development of the evidence could be conducted.  

For the reasons outlined below, this appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if the further 
action is required on his part.  



REMAND


In the August 2005 remand action, the Board sought to, in 
pertinent part, verify the Veteran's claimed stressors.  A 
review of the record shows that the Veteran has claimed that 
his claimed PTSD is due to certain stressful occurrences 
experienced during his active military service.  

Concerning his claimed stressors, in the course of a February 
2003 VA mental health outpatient visit, he claimed to have 
witnessed pilots being shot down while serving off the coast 
of Vietnam aboard a destroyer.  

The Veteran asserted as part of a PTSD questionnaire, 
received by VA in June 2003, that between March 1968 to 
October 1969, while aboard the U.S.S. Brush (DD 745) in 
Vietnam, he witnessed a shipmate get pinned under a pallet of 
projectiles, causing him to lose his leg.  

In addition, as part of another PTSD questionnaire, received 
by VA in November 2005, the Veteran again claimed to have 
witnessed a pilot "getting shot out of the sky."  He added 
that only the helmet belonging to the pilot was retrieved 
following the search.  

An effort was undertaken in October 2006 to verify the 
Veteran's claimed stressor pertaining to the downed pilot.  
The U.S. Army and Joint Services Records Research Center 
(JSRRC) informed VA in November 2006 that this requested 
stressor had not been researched, as the Veteran was not 
serving in Vietnam in December 1969.  The Board 
parenthetically observes that the Veteran separated from 
active service in October 1969.  

Another attempt to verify a claimed stressor was undertaken 
in December 2007.  Concerning the claim of witnessing a pilot 
being shot down, this reportedly had occurred on October 1, 
1968.  It is not clear to the Board how VA was notified of 
this specific date.  The Board also observes that October 1, 
1968, is the same day in which the Veteran underwent his 
release from active duty medical examination.  

JSRRC informed VA later in December 2007 that, again, the 
requested stressor had not been researched.  It was noted 
that a "valid stressor was not given for JSRRC to 
research."  It was added that a "stressful incident 
described in detail one relating the who, what, when, and 
where will very likely be within our capability to verify 
through various unit records."  

The Board finds that more complete and extensive stressor 
development is still required in this case.  
 
Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Given that additional stressor development is necessary, the 
case must be remanded to allow the RO to undertake such 
stressor verification.  On remand, the RO should attempt to 
independently verify whether during the Veteran's service he 
was actually exposed to the specific stressors which he has 
identified.  

To this, VA has a duty to provide a summary of his stressor 
statement to the JSRRC, and ask them to attempt to verify the 
stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  

Therefore, the Veteran should again be asked to provide a 
more detailed statement of his claimed stressors.  To this, 
he should be specifically informed to be as concise as 
possible with all information he relates concerning his 
claimed stressors, to include in detail precise dates and 
locations where these events occurred.  He should also 
attempt to supply the name of the pilot he claimed to have 
witnessed being shot down, as well as the name of the fellow 
sailor he claims to have seen lose a leg as a result of an 
accident.  

The statement to be sought from the Veteran pursuant to this 
remand, as well as any other stressor statements previously 
offered, should be discussed in a report to be forwarded to 
the JSRRC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to attempt to obtain additional 
information from the Veteran concerning 
the specific circumstances of his alleged 
service stressors, which include his 
witnessing a pilot being shot down (with 
his helmet being all that was recovered) 
and the circumstances surrounding his 
witnessing a sailor lose his leg as a 
result of being pinned under a pallet of 
projectiles.  This additional information 
should include, as well as he possibly 
can provide, specific dates and 
locations, and the names of these killed 
and injured men.  The Veteran should be 
informed that his supplying detailed 
information pertaining to his claimed 
stressors (i.e., dates, locations, other 
people possibly involved) will assist the 
JSRRC in its attempt to verify the events 
described.  

2.  Regardless of any response received 
from the Veteran, the RO should prepare 
of a summary of his claimed stressors 
using both the information provided in 
any reply to the above request and the 
facts found in the claims file (see above 
discussion pertaining to variously 
described stressors).  The RO should 
forward the summary to JSRRC and ask them 
to attempt to verify the claimed 
stressors.  Contact with the JSRRC is 
required regardless whether the Veteran 
provides any additional evidence.  

3.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of the 
psychopathology claimed as being due to 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
Veteran has PTSD due to an independently 
verifiable inservice stressor.  A 
diagnosis of PTSD under criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) must be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner. 

4.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

6.  Thereafter, and following any other 
indicated development, the RO must 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



